439 F.2d 1133
UNITED STATES of America, Plaintiff-Appellee,v.Glenn Michael ROGERS, Defendant-Appellant.
No. 30562 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 26, 1971.
Rehearing Denied April 12, 1971.

Appeal from the United States District Court for the Southern District of Texas.
Thomas G. Sharpe, Jr., Hardy & Sharpe, Brownsville, Tex., for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., Raul A. Gonzalez, Dewey F. Meadows, James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966